OPINION — AG — QUESTION: "IS A PHYSICIAN OR NURSE WHO IS EMPLOYED BY THE STATE DEPARTMENT OF HEALTH WOULD ' WOULD BE LIABLE FOR MALPRACTICE ' IN AN ACTION FILED IN A COURT OF COMPETENT JURISDICTION IF SAID ACTION HAD NOT THERETOFORE BEEN AUTHORIZED BY AN ACT OF THE OKLAHOMA LEGISLATURE.?" — AN ACTION FOR MONEY DAMAGES MAY BE MAINTAINED AGAINST A STATE OFFICER OR EMPLOYEE, INCLUDING A PHYSICIAN OR NURSE EMPLOYED BY THE STATE DEPARTMENT OF HEALTH, BY REASON OF TORTS OR NEGLIGENCE COMMITTED THEREBY WHILE SO EMPLOYED, SINCE THE MONEY DAMAGES SOUGHT BE BE RECOVERED IN SAID ACTION WILL NOT BE A LIABILITY OF THE STATE OR OF SAID AGENCY, BUT WILL BE PAYABLE FROM THE PRIVATE FUNDS OF SAID OFFICER OR EMPLOYEE, AND THIS IS TRUE EVEN THOUGH OUR STATE LEGISLATURE HAD NOT ENACTED A LAW AUTHORIZING SUCH SUIT. CITE: ARTICLE X, SECTION 14, ARTICLE X, SECTION 15 (FRED HANSEN)